DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ottens et al (US 2011/0128517 A1).

    PNG
    media_image1.png
    584
    585
    media_image1.png
    Greyscale

	With respect to claim 1, Ottens discloses a particle beam apparatus (see figure 1) comprising all features of the instant claim such as: a particle beam source (see paragraph 
	As to claims 1 and 11, Ottens discloses the controller (2)  is configured to control a fluid supply unit (40) to start removing the fluid substantially at a time the article (7) reaches a stable temperature (see paragraphs [0039-0040]).
	As to claim 3, wherein the vacuum chamber (12) is a process chamber where the article (7) is placed or a transfer chamber to transfer the article to a process chamber/exposure chamber (for transferring a predetermined pattern formed on a mask onto the article; see figure 1).
	As to claim 4, wherein the fluid supply unit (40) has a pump (11) configured to provide the fluid to the volume and/or to remove fluid from the volume. 
	As to claims 5 and 14, wherein the fluid is a gas or a liquid (see paragraph [0037]).
	As to claims 6 and 19, wherein the article support has an electrostatic clamp (3) configured to clamp the article (7) onto the support structure.
	As to claim 7, the article is a patterning device or a lithographic substrate (W).
	As to claims 8 and 16-17, wherein the apparatus is a lithographic apparatus or a transfer apparatus (see figure 1) and the vacuum chamber (12) is part of the apparatus. 
	As to claims 9-10 and 15, wherein the apparatus is a particle beam apparatus (see paragraph [0058]) with a particle beam generator (an inherent element of the particle beam apparatus) and a controller (an inherent element of the apparatus) configured to control the 
	As to claim 13, it is apparent (see paragraph [0013]) that supplying the fluid intermittently while the article (7) is supported by the article support (5) based on measuring a thermodynamic characteristic of a thermal buffering fluid provided in the volume (10). 
	As to claim 18, Ottens discloses a backfill supply system (40) having a first pump (11) configured to pump the fluid to the volume and to extract the fluid from the volume (see paragraph [0040]).  Although Ottens does not expressly disclose a second pump for pumping the fluid from the volume, this element is seen to be an inherent element of the backfill supply system and it must be present for the supply system to function as intended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ottens et al (US 2011/0128517 A1).
As to claims 2 and 12, Ottens discloses an apparatus and a corresponding method comprising substantially all of the limitations of the instant claims.  Ottens does not specifically disclose the stable temperature having a temporal and/or spatial temperature variation smaller than 1K, as recited in the instant claims.  However, Ottens suggests that “there is provided a temperature control method for controlling an article temperature in a irradiation process….the 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujiwara (U.S.Pat. 6,496,350) discloses an apparatus having a conduit for providing a fluid to a space between an article and an article support and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
7/7/21


/HUNG NGUYEN/            Primary Examiner, Art Unit 2882